Citation Nr: 0816384	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  07-15 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1992.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from June and October 2005 rating decisions in which the RO, 
inter alia, denied the veteran's claim for service connection 
for PTSD.  In November 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in April 2007, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in May 2007.

In September 2007, the veteran testified before a Decision 
Review Officer (DRO) at the RO; a transcript of that hearing 
is of record.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

In her May 2007 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  

During the September 2007 DRO hearing, the veteran indicated 
that she wished to withdraw her request for a Travel Board 
hearing, and the RO transferred the claims file to the Board.  
However, in May 2008, the RO notified the Board notes that 
the claims file had been transferred to the Board in error, 
and that it should be returned for a June 2008 Travel Board 
hearing.  The May 2008 communication from the RO suggests 
that the veteran may have renewed her Travel Board hearing 
request.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

In light of the fact that the veteran's 
appeal is on the June 2008 Travel Board 
docket, and was transferred to the Board 
in error, the claims file should be 
returned to the RO, as requested.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


